Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00083-CV

                                  Mike and Geri JONES,
                                        Appellants

                                             v.

                             Robert and Patricia ZEARFOSS,
                                        Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 12-00986-CV-A
                        Honorable W.C. Kirkendall, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees Robert and Patricia Zearfoss recover their costs of
this appeal from appellants Mike and Geri Jones.

      SIGNED January 7, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice